 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT this (“Agreement”), dated as of April 3,
2017, by and among Lixte Biotechnology Holdings, Inc., a Delaware corporation
(the “Company”), and Hung Tak Ho (“Purchaser”).

 

WHEREAS, subject to the terms and conditions of this Agreement, Purchaser
desires to purchase shares of the Company’s Common Stock.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to Purchaser, and Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE 1

PURCHASE AND SALE OF SHARES

 

Section 1.1 Purchase and Sale of Shares. Upon the following terms and
conditions, the Company shall issue and sell to Purchaser, and Purchaser shall
purchase from the Company 6,000,000 shares of Common Stock (the “Shares”) at a
purchase price of $0.25 for each Share for an aggregate purchase price of
$1,500,000.

 

The Company and Purchaser are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act, and the rules and regulations
promulgated thereunder, including Regulation D (“Regulation D”), and/or upon
such other exemption from the registration requirements of the Securities Act as
may be available with respect to any or all of the investments to be made
hereunder.

 

Section 1.2 Purchase Price and Closing. The Company agrees to issue and sell to
Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
Purchaser agrees to purchase the Shares. The closing (the “Closing”) of the
purchase and sale of the Shares to be acquired by Purchaser from the Company
under this Agreement shall take place as soon as practicable, provided, that all
of the conditions set forth in Article IV hereof and applicable to the Closing
shall have been fulfilled or waived in accordance herewith. The Purchase Price
payable by Purchaser shall be payable in cash, by wire transfer or in
immediately available funds at the Closing .

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of the Company. In order to induce
Purchaser to enter into this Agreement and to purchase the Shares, the Company
hereby makes the following representations and warranties to Purchaser, as
applicable:

 

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Other than Lixte Biotechnology, Inc., a Delaware corporation, the Company does
not have any subsidiaries or own securities of any kind in any other entity. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any adverse effect on the business,
operations, properties, prospects or financial condition of the Company which is
material to such entity or other entities controlling or controlled by such
entity or which is likely to materially affect the Company’s business or hinder
the performance by the Company of its material obligations hereunder and under
the other Transaction Documents (as defined in Section 2.1(b) hereof).

 

 Exhibit 10.1 – Page 1 

 

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement in connection with the
closing of the purchase by Purchaser of the Shares, and the other agreements and
documents contemplated hereby and thereby and executed by the Company or to
which the Company is party (collectively, the “Transaction Documents”), and to
issue and sell the Shares in accordance with the terms hereof. The execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company, the Company’s board of directors (the “Board of
Directors”) or its stockholders is required. This Agreement has been duly
executed and delivered by the Company. The other Transaction Documents will have
been duly executed and delivered by the Company at or prior to the Closing. Each
of the Transaction Documents constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof issued and outstanding as of March 31, 2017, are set forth on Schedule
2.1(c) hereto. All of the outstanding shares of the Company’s Common Stock and
any other security of the Company have been duly and validly authorized. No
shares of Common Stock or any other security of the Company are entitled to
preemptive rights or registration rights and there are no outstanding options,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company. Furthermore, except as set forth on Schedule 2.1(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company. Except for customary transfer
restrictions contained in agreements entered into by the Company in order to
sell restricted securities or as provided on Schedule 2.1(c) hereto, the Company
is not a party to or bound by any agreement or understanding granting
registration or anti-dilution rights to any individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (each, a “Person”) with respect
to any of its equity or debt securities. The Company is not a party to, and it
has no knowledge of, any agreement or understanding restricting the voting or
transfer of any shares of the capital stock of the Company. The offer and sale
of all capital stock, convertible securities, rights, or options of the Company
issued prior to the Closing complied with all applicable federal and state
securities laws, and no holder of such securities has a right of rescission or
claim for damages with respect thereto which could have a Material Adverse
Effect.

 

(d) Issuance of Shares. The Shares have been duly authorized by all necessary
corporate action and, when paid for or issued in accordance with the terms
hereof, the Shares shall be validly issued and outstanding, fully paid and
nonassessable and free and clear of all liens, encumbrances and rights of
refusal of any kind.

 

 Exhibit 10.1 – Page 2 

 

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Articles or Bylaws, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s respective properties or assets are bound, (iii)
create or impose a lien, mortgage, security interest, charge or encumbrance of
any nature on any property or asset of the Company under any agreement or any
commitment to which the Company is a party or by which the Company is bound or
by which any of their respective properties or assets are bound, or (iv) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected, except, in all cases other than
violations pursuant to clauses (i) or (iv) (with respect to federal and state
securities laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The business of the Company is not
being conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations which singularly or in the
aggregate do not and will not have a Material Adverse Effect. The Company is not
required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents or
issue and sell the Shares in accordance with the terms hereof or thereof (other
than any filings which may be required to be made by the Company with the
Securities and Exchange Commission (the “Commission”) and/or FINRA prior to or
subsequent to the Closing, or state securities administrators subsequent to the
Closing, or any registration statement which may be filed pursuant hereto or
thereto).

 

(f) Commission Documents; Financial Statements. The Company has made available
to Purchaser through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2016 (the “Form 10-K”), and all other reports, schedules, forms, statements and
other documents required to be filed by the Company pursuant to the Securities
Act and the Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, since December 31, 2016 (all of the
foregoing, including filings incorporated by reference therein, being referred
to herein as the “Commission Documents”). The Company has not provided to
Purchaser any material non-public information or other information which,
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company but which has not been so disclosed, other than with
respect to the transactions contemplated by this Agreement. At the time of their
filing, other than the timeliness of the filings, each Commission Document
complied in all material respects with the requirements of the Securities Act or
Exchange Act, as applicable, and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and, at the time of its filing, each
Commission Document did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the Commission Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the Notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its subsidiary as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(g) No Material Adverse Change. Since December 31, 2016, the Company has not
experienced or suffered any Material Adverse Effect.

 

(h) No Undisclosed Liabilities. The Company has not incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those set
forth in the Commission Documents or incurred in the ordinary course of the
Company’s business since December 31, 2016, and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect on the Company.

 

 Exhibit 10.1 – Page 3 

 

 

(i) No Undisclosed Events or Circumstances. Since December 31, 2016, except as
disclosed in the Commission Documents filed prior to the date hereof, (i) to the
Company’s knowledge, there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to any existing Company
stock option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its subsidiary or
their respective businesses, properties, operations, assets or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one (1) trading day prior to the date that
this representation is made.

 

(j) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened, against the Company which
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto. Except as disclosed in
the Commission Documents, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the Company
or any of their respective properties or assets, which individually or in the
aggregate, would have a Material Adverse Effect. There are no outstanding
orders, judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any officers or directors
of the Company in their capacities as such, which individually, or in the
aggregate, would have a Material Adverse Effect.

 

(k) Compliance with Law. The business of the Company has been and is presently
being conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except as set forth in the
Commission Documents or such that, individually or in the aggregate, the
noncompliance therewith would not have a Material Adverse Effect. The Company
has all franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals necessary for the conduct of its
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(l) Taxes. The Company has accurately prepared and filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company for all current taxes and other charges to which the Company is
subject and which are not currently due and payable. None of the federal income
tax returns of the Company have been audited by the Internal Revenue Service.
The Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company for any period, nor of any
basis for any such assessment, adjustment or contingency.

 

(m) Certain Fees. The Company has not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders’ structuring fees, financial advisory fees or other similar fees in
connection with the Transaction Documents.

 

(n) Private Placement. Assuming the accuracy of Purchaser’s representations and
warranties set forth in Section 2.2, no registration under the Securities Act is
required for the offer and sale of the Shares by the Company to Purchaser as
contemplated hereby. The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the OTC Markets, or any other market or
exchange on which the Common Stock is listed or quoted for trading on the
Closing Date.

 

 Exhibit 10.1 – Page 4 

 

 

Section 2.2 Representations and Warranties of Purchaser. Purchaser hereby makes
the following representations and warranties to the Company:

 

(a) Authorization and Power. Purchaser has the requisite power and authority to
enter into and perform the Transaction Documents and to purchase the Shares
being sold to it hereunder. No further consent or authorization of Purchaser is
required. This Agreement has been duly authorized, executed and delivered by
Purchaser. The other Transaction Documents constitute, or shall constitute when
executed and delivered, valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

(b) Acquisition for Investment. Purchaser is purchasing the Shares solely for
his own account for the purpose of investment and not with a view to or for sale
in connection with the distribution thereof. Purchaser does not have a present
intention to sell any of the Shares, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of any of the Shares to
or through any Person; provided, however, that by making the representations
herein and subject to Section 2.2(e) below, Purchaser does not agree to hold any
of the Shares for any minimum or other specific term and reserves the right to
pledge any of the Securities for margin purposes and/or to dispose of any of the
Shares at any time in accordance with federal and state securities laws
applicable to such disposition. Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that Purchaser
is capable of evaluating the merits and risks of its investment in the Company,
(ii) is able to bear the financial risks associated with an investment in the
Shares, and (iii) has been given full access to such records of the Company and
to the officers of the Company as it has deemed necessary or appropriate to
conduct its due diligence investigation.

 

(c) Rule 144. Purchaser understands that the Shares must be held indefinitely
unless such Shares are registered under the Securities Act or an exemption from
registration is available. Purchaser acknowledges that it is familiar with Rule
144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the Securities Act (“Rule 144”), and that Purchaser has been advised
that Rule 144 permits resales only under certain circumstances. Purchaser
understands that to the extent that Rule 144 is not available, Purchaser will be
unable to sell any Shares without either registration under the Securities Act
or the existence of another exemption from such registration requirement.

 

(d) General. Purchaser understands that the Shares are being offered and sold in
reliance on a transactional exemption from the registration requirements of
United States federal and state securities laws and the Company is relying in
part upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the suitability of Purchaser
to acquire the Shares. Purchaser understands that no United States federal or
state agency or any government or governmental agency has passed upon or made
any recommendation or endorsement of the Shares.

 

(e) Experience of Purchaser; Independent Investment Decision. Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Shares, and
has so evaluated the merits and risks of such investment. Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

 

(f) No General Solicitation. Purchaser acknowledges that the Shares were not
offered to Purchaser by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which
Purchaser was invited by any of the foregoing means of communications.

 

 Exhibit 10.1 – Page 5 

 

 

(g) Accredited Investor. At the time Purchaser was offered the Shares, he was,
and at the date hereof he is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act, as amended by the Dodd-Frank Wall Street Reform and
Consumer Protection Act. Purchaser acknowledges that an investment in the
Securities is speculative and involves a high degree of risk.

 

(h) Compliance. No part of the funds being used by Purchaser to acquire the
Securities has been, or shall be, directly or indirectly derived from, or
related to, any activity that may contravene United States federal or state or
non-United States laws or regulations, including, without limitation, Money
Laundering Laws.

 

ARTICLE 3

COVENANTS

 

The Company covenants with Purchaser as follows, which covenants are for the
benefit of Purchaser and their respective permitted assignees.

 

Section 3.1 Securities Compliance. The Company shall notify the Commission, in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares to Purchaser, or
their respective subsequent holders.

 

Section 3.2 Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the OTC
Markets or such other market on which it is currently listed. The Company will
then take all action reasonably necessary to continue the listing or quotation
and trading of its Common Stock on a trading market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the trading market.

 

Section 3.3 Use of Proceeds. The Company will use the net proceeds from the sale
of the Shares for working capital purposes.

 

Section 3.4 Right to Appoint Director. Commencing on the date of Closing and
ending on the earlier to occur of the three year anniversary of the Closing and
the date that the Purchaser beneficially owns less than 5% of the issued and
outstanding shares of the Company’s Common Stock, Purchaser shall have the right
to appoint one member to the Board of Directors. The individual so appointed
shall be subject to the reasonable approval of the Board of Directors in the
exercise of its fiduciary duties.

 

ARTICLE 4

CONDITIONS

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares. The obligation hereunder of the Company to close and issue
and sell the Shares to Purchaser on the Closing Date is subject to the
satisfaction or waiver, at or before the Closing, of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

 

(a) Accuracy of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects as of
such date.

 

 Exhibit 10.1 – Page 6 

 

 

(b) Performance by Purchaser. Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Purchaser at or prior to the Closing Date.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) Delivery of the Purchase Price. The Purchase Price for the Shares shall have
been delivered to the Company at the Closing.

 

(e) Delivery of Transaction Documents. The Transaction Documents to which
Purchaser is a party shall have been duly executed and delivered by Purchaser to
the Company.

 

Section 4.2 Conditions Precedent to the Obligation of Purchaser to Close and to
Purchase the Shares. The obligation hereunder of Purchaser to purchase the
Shares and consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for Purchaser’ sole benefit and
may be waived by Purchaser at any time in their sole discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects as of the Closing Date, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing Date.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company, or any of the officers, directors or affiliates of the Company,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

ARTICLE 5

TRANSFER RESTRICTIONS; CERTIFICATE LEGEND

 

Section 5.1 Transfer Restrictions. The Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Shares other than pursuant to an effective registration statement or
Rule 144 or to the Company, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.

 

Section 5.2 Legend. Each certificate representing the Shares shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

 

 Exhibit 10.1 – Page 7 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR LIXTE BIOTECHNOLOGY HOLDINGS, INC. SHALL HAVE RECEIVED
AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters, and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein. No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and Purchaser.

 

Section 6.2 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company: Lixte Biotechnology, Inc.   Attention: Dr. John Kovach   248
Route 25A, No. 2   East Setauket, New York 11733  
Facsimile:         928-982-5050   Telephone:        631-830-7092     with copies
(which copies shall not constitute notice to the Company) to:

TroyGould PC

1801 Century Park East, 16th Floor

Los Angeles, California 90067

Attention: David L. Ficksman

  Facsimile:         (310) 201-4746   Telephone:        (310) 789-1290     To
Purchaser: At the address of Purchaser set forth on the signature page

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 6.3 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 

 Exhibit 10.1 – Page 8 

 

 

Section 6.4 Headings; Interpretation. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof. The interpretation of this Agreement shall
not be affected by the party who drafted this Agreement, and all parties waive
any statute, legal decision, or common law principle that would require
interpretation of any ambiguities in this Agreement against the party that
drafted this Agreement.

 

Section 6.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. After the
Closing, Purchaser may assign the Shares and their rights under this Agreement
and the other Transaction Documents and any other rights hereto and thereto
without the consent of the Company, except as limited by law or otherwise
required in this Agreement.

 

Section 6.6 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person (other than indemnified parties, as contemplated by Article
VII).

 

Section 6.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

 

Section 6.8 Survival. The representations and warranties of the Company and
Purchaser shall survive the execution and delivery hereof and the Closing until
the date one year from the Closing Date, and the agreements and covenants set
forth in Articles I, III, V, VII and VIII of this Agreement shall survive the
execution and delivery hereof and the Closing hereunder.

 

Section 6.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

 

Section 6.10 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

Section 6.11 Further Assurances. From and after the date of this Agreement, upon
the request of Purchaser or the Company, the Company and Purchaser shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.

 

[Signature pages follow.]

 

 Exhibit 10.1 – Page 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

  LIXTE BIOTECHNOLOGY HOLDINGS, INC.       By:
                                     Name: John Kovach   Title: President and
Chief Executive Officer

 

  “PURCHASER”                                             Name: Hung Tak Ho

 

  Shares:                6,000,000   Purchase Price: $1,500,000       Address
for Notice:  

Mayfair By The Sea II

Tower T8, 1/F, Unit A

21 Fo Chun Road

Taipo NT, Hong Kong SAR

 

  Telephone: 852 9409 6558   Facsimile:     E-mail: hungtakho@me.com

 

 Exhibit 10.1 – Page 10 

 

 

SCHEDULE 2.1(c)

 

Capitalization

 

Common stock: $0.001 par value; 100,000,000 shares authorized; 51,875,814 shares
issued and outstanding as of March 31, 2017.

 

Preferred stock: $0.0001 par value, 10,000,000 shares authorized; 350,000 shares
of Series A preferred stock were issued and outstanding as of March 31, 2017.

 

Stock Options: Stock options to purchase 7,950,000 shares of Common Stock were
exercisable as of March 31, 2017.

 

Registration Rights

 

None.

 

 Exhibit 10.1 – Page 11 

 

 